EXHIBIT 10.1


AGREEMENT TO AMEND PROMISSORY NOTE

 

This Agreement to Amend Promissory Note (“Agreement”) is made effective this 1st
day of August, 2018 (“Effective Date”) between Meyer & Associates, LLC (”M&A”)
and Advanced Voice Recognition Systems, Inc. (“AVRS”) and Walter Geldenhuys
(“Geldenhuys”). The signatories to this Agreement may be referred to jointly as
the “Parties.”

 

RECITALS

 

AVRS and Geldenhuys (jointly, “Maker” herein) executed a promissory note dated
in favor of M&A (“Payee” herein) on January 31, 2018 (the “Note”), a copy of
which is attached hereto and incorporated herein by reference.

The Note, by its terms set forth a Balloon Payment to be paid on or before
August 1, 2018. However, Makers claim to be currently unable to timely make the
August 1, 2018 Balloon Payment called for under the Note;

Payee, solely as an accommodation to Maker and to avoid in this sole instance
the disruption to Maker’s business affairs that would result from an impending
default under the Note, is willing to agree to amend certain provisions of the
Note as specifically set forth in this Agreement; and,

Payee has made no representations that any further amendments to the Note will
be considered or allowed.

NOW, THEREFORE, Maker and Payee agree to amend the Note as follows:

 

AMENDMENT TO PAYMENTS SECTION:

 

The second paragraph, entitled PAYMENTS, is hereby amended as follows:

 

“Maker shall pay one thousand dollars ($1,000) per month (each a “Monthly
Payment”) on the first day of each month beginning February 1, 2018 and
continuing through July 1, 2018; shall pay six thousand dollars ($6,000) on or
before August 1, 2018; shall pay one thousand five hundred dollars ($1,500) on
the first day of each month beginning September 1, 2018 and continuing through
November 1, 2018 (each a “Modified Monthly Payment”); and shall pay all
remaining unpaid principal and accrued interest on December 1, 2018 (the
“Balloon Payment”). Payments under this Note shall be applied first to accrued
interest and next to outstanding principal. Payments on this Note shall be
payable in lawful currency of the United States at the office of Payee or Holder
in Colorado in immediately available funds not later than 12:00 Noon Colorado
time, on the datedue.

 

AMENDMENT TO EVENTS OF DEFAULT SECTION

 

The section entitled EVENTS OF DEFAULT is amended as follows:

 

The occurrences of the following shall constitute an “Event of Default” by Maker
under this Note: Maker’s failure to pay any part of the principal or interest as
and when due under this Note, it being expressly understood and agreed that time
is of the essence of


each payment; provided, however, that upon a single occasion and as to a single
Modified Monthly Payment (but not including the Balloon Payment), if a Modified
Monthly Payment is not received by Payee or Holder when due, Payee or Holder
shall notify Geldenhuys by email of the late payment. On that single occasion,
the payment must be received by Payee or Holder not later than thirty days after
the original due date of the Modified Monthly Payment. If the payment is not
received by Payee or Holder within such thirty days, the Note shall be in a
state of material default without further action by Payee or Holder. The delay
in payment on this single occasion shall not operate to extend the due dates of
any other Modified Monthly Payments or the Balloon Payment, and time shall
remain of the essence with respect thereto.

ALL OTHER TERMS OF NOTE REMAIN IN FULL FORCE AND EFFECT

 

Except as above expressly modified, all terms and conditions of the Note remain
in full force and effect.

IN WITNESS WHEREOF, the Maker and the Payee have entered into this Agreement to
Amend the Note.

MAKER:

 

ADVANCED VOICE RECOGNITION SYSTEMS, INC.

 

By:

 








Walter Geldenhuys, President and CEO

 

Date; __________________________________

 

WALTER GELDENHUYS

 








 

Date; _________________________________

 

PAYEE:

 

MEYER & ASSOCIATES, LLC

 








Lee G. Meyer, Managing Member

 

Date:_________________________________

 